443 F.2d 914
UNITED STATES of America, Plaintiff-Appellee,v.Hugo GARCIA-BONIFASCIO, Defendant-Appellant.
No. 30218.
United States Court of Appeals, Fifth Circuit.
June 7, 1971.

Samuel S. Forman, Miami, Fla., Court-appointed, for defendant-appellant.
Robert W. Rust, U.S. Atty., J. V. Eskenazi, George A. Kokus, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Before COLEMAN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Garcia-Bonifascio was convicted for aiding and abetting in the distribution of a narcotic in a non-stamped package in violation of 26 U.S.C.A. 4704(a), 18 U.S.C.A. 2, and aiding and abetting in the sale of the same narcotic in violation of 26 U.S.C.A. 4705(a), 18 U.S.C.A. 2.


2
During the Government's closing argument several objections made by Bonifascio's fascio's counsel were overruled by the trial court.  The official court reporter has lost his notes and cannot prepare a record of the argument and the objections interposed.  Counsel appointed by this Court to represent Bonifascio on appeal, who was not counsel at the trial, is unable to determine, or argue, whether the District Court erred in its rulings on Bonifascio's objections.


3
Under these circumstances we have no choice but to reverse the conviction.  Hardy v. United States, 1963, 375 U.S. 277, 84 S.Ct. 424, 11 L.Ed.2d 331; United States v. Rosa, 5 Cir.1970, 434 F.2d 964; United States v. Atilus, 5 Cir.1970, 425 F.2d 816.


4
Reversed and remanded.